Detailed Action

►	The applicant's response (filed 08 DEC 2020) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 10-16 is/are pending. Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejection(s) under 35 U.S.C. 102/103 

►	Claim(s) 10-16 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Choi et al. [Nature Biotechnology 28(11) : 1208 (NOV 2010) –hereinafter “Choi”].

	Regarding Claim 10, Choi teach a method comprising all of the limitations of Claim 1 except Choi does not use the term “fractional initiator”, however the initiator molecules of Choi comprise all of the structural limitations of the “fractional initiators” recited in Claim 1 The first initiator (i.e. the first fractional initiator) is shown in Appendix 1 and it comprises a sequence capable of binding to a first hairpin monomer. Choi further teach a second initiator probe (i.e. a second fractional initiator comprising a sequence capable of binding to a first hairpin monomer and a sequence that is capable of binding to a region adjacent to the region  where the first fractional initiator binds. Appendix I is an enlarged version of Figure 1 panels a-e and shows the 1st and 2nd initiators (i.e. 1st and 2nd fractional initiators)  that hybridize to adjacent regions on the target nucleic acid  and to a 1st or 2nd hairpin monomers. 

	Claim 11 is drawn to an embodiment of the method  of Claim 10 wherein the target molecule comprises a nucleotide.
	Choi teach detecting mRNA molecules (i.e. molecule comprising nucleotide).

Choi teach the limitation of Claims 12-16, see especially Figure 1.

Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are moot in view of the new ground(s) of rejection.


Conclusion

C1.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION




C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov